NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SETH OBENG,                                     No.    17-71442

                Petitioner,                     Agency No. A206-269-796

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 13, 2020**

Before: GRABER, TALLMAN, and CLIFTON, Circuit Judges.

      Seth Obeng, native and citizen of Ghana, petitions for review of a Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s denial of his application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We review for substantial

evidence the agency’s factual findings, Garcia-Milian v. Holder, 755 F.3d 1026,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1031 (9th Cir. 2014), and we review de novo claims of due process violations in

immigration proceedings, Lianhua Jiang v. Holder, 754 F.3d 733, 738 (9th Cir.

2014). We deny the petition for review.

      Substantial evidence supports the BIA’s affirmance of the immigration

judge’s denial of Obeng’s application for asylum. Several inconsistencies between

Obeng’s testimony and application support the immigration judge’s adverse

credibility determination. See Shrestha v. Holder, 590 F.3d 1034, 1046–48 (9th

Cir. 2010). Specifically, Obeng was unable to reliably relate details about the

attacks he claimed to suffer. See Rizk v. Holder, 629 F.3d 1083, 1088 (9th Cir.

2011) (holding that “minor inconsistencies going to the heart of a petitioner’s

claim may, when considered collectively, deprive [the] claim of the requisite ring

of truth, thereby supplying substantial evidence that will sustain the IJ’s adverse

credibility determination” (alteration in original) (internal quotations omitted)).

Additionally, Obeng testified, in detail, that an attack occurred in the evening,

which conflicted with his statement that the attack occurred in the morning. The

BIA was not required to believe his explanation that he had erred because of pain.

See Lizhi Qiu v. Barr, 944 F.3d 837, 842 (9th Cir. 2019) (“We must uphold an

adverse credibility determination so long as even one basis is supported by

substantial evidence.” (internal quotation marks omitted)); Zamanov v. Holder, 649

F.3d 969, 974 (9th Cir. 2011) (holding that, given the importance of the testimony,


                                           2                                    17-71442
the agency was not required to believe the petitioner's explanation).

      The immigration judge never asked Obeng for corroborative evidence, but

simply considered other evidence that could alternatively support a grant of

asylum. See Garcia v. Holder, 749 F.3d 785, 791 (9th Cir. 2014) (holding that the

petitioner’s documentary evidence was insufficient to rehabilitate or independently

establish eligibility for petitioner’s claim). Therefore, no notice requirement was

violated. See Yali Wang v. Sessions, 861 F.3d 1003, 1009 (9th Cir. 2017) (holding

that, because “the IJ did not request additional evidence to corroborate otherwise

credible testimony,” the notice and opportunity requirements of Ren v. Holder, 648

F.3d 1079 (9th Cir. 2011), were not triggered).

      Obeng’s withholding of removal claim was properly denied for the same

reasons as his asylum claim. See Garcia, 749 F.3d at 791 (“To qualify for

withholding of removal . . . [a] petitioner carries the burden of persuading the fact

finder that the evidence offered is credible.”).

      The BIA’s denial of CAT relief is also supported by substantial evidence

because the record does not compel the conclusion that it is more likely than not

that Obeng would suffer harm rising to the level of torture if he returned to Ghana.

See Shrestha, 590 F.3d at 1048–49 (stating that, in the face of an adverse

credibility determination, “we would have to find that the reports alone compelled

the conclusion that [the petitioner] is more likely than not to be tortured”


                                           3                                   17-71442
(alteration in original) (internal quotation marks omitted)).

      The record demonstrates that Obeng’s due process rights were not violated

and that he did not suffer prejudice. See Gomez-Velazco v. Sessions, 879 F.3d 989,

993–94 (9th Cir. 2018). Nothing in the record indicates that the IJ was biased

against Obeng or caused the non-attendance of witnesses.

      PETITION FOR REVIEW DENIED.




                                          4                                 17-71442